ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
S.E.G. Inc.                                   )       ASBCA No. 62004
                                              )
Under Contract No. M00681-18-F.,0273          )

APPEARANCE FOR THE APPELLANT:                         Mr. Arthur C. Morgan
                                                       CEO

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Maj Christopher J. Fuller, USMC
                                                     Erin L. Hernandez, Esq.
                                                     John W. Torres ala, Esq.
                                                      Trial Attorneys
                                                      Western Area Counsel Office
                                                      Camp Pendleton, VA

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: April 19, 2019



                                                   RICHARD SHACKLEFORD
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

       I .certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62004, Appeal of S.E.G. Inc.,
rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals